Citation Nr: 1537536	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-25 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from December 1943 to November 1945.  The appellant is the Veteran's surviving son.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Department of Veterans Appeals (VA) Pension Management Center (PMC) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his September 2013 substantive appeal, the appellant requested a personal hearing held at the VA Regional Office (RO) before a member of the Board (Travel Board hearing).  In an October 2013 letter, the PMC advised the appellant that his claim had been transferred to the local RO in Oakland, California to arrange for the requested Travel Board hearing.  The appellant's claim for entitlement to accrued benefits was certified to the Board in December 2013.  Unfortunately, it does not appear that the hearing was scheduled.  

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Because the RO schedules Board hearings conducted at the RO, including Board hearings held by video conference, a remand of this matter to the Oakland, California RO is required to schedule the appellant for a hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing at the Oakland, California RO according to his September 2013 request.  After the hearing has been held, or if the appellant fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




